Citation Nr: 1038438	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-15 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to a rating higher than 20 percent before November 
4, 2009, and a rating higher than 40 percent from November 4, 
2009, for residuals of a laminectomy.  

2. Entitlement to a rating higher than 30 percent before January 
11, 2010, and a rating higher than 50 percent from January 11, 
2010, for depression.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and V. S.

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1980 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in November 2005 and August 
2007, of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  A rating decision in April 
2010, increased the rating for the low back disability to 40 
percent, effective November 4, 2009, and increased the rating for 
depression to 50 percent, effective January 11, 2010.

In June 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 

In November 2008, the Board remanded the claims for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2010, Veteran's representative raised the claim for a 
total disability rating for compensation based on individual 
unemployability, which is REMANDED to the RO via the Appeals 
Management Center in Washington, DC. 


FINDINGS OF FACT

1. Before August 23, 2007, residuals of a laminectomy were 
manifested by flexion limited to 50 degrees without ankylosis, 
incapacitating episodes requiring bedrest prescribed by a 
physician and treatment by a physician, or objective neurological 
manifestations; from August 23, 2007, and currently the residuals 
of a laminectomy were manifested by flexion limited to 30 degrees 
without ankylosis, incapacitating episodes requiring bedrest 
prescribed by a physician and treatment by a physician, or 
objective neurological manifestations.

2. Throughout the appeal period, depression is manifested by a 
disability picture that equates to occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. Before August 23, 2007, the criteria for a higher rating than 
20 percent for residuals of a laminectomy have been met; from 
August 23, 2007, to November 3, the criteria for a 40 percent for 
residuals of a laminectomy have been met; from August 23, 2007, 
the criteria for a rating higher than 40 percent for residuals of 
a laminectomy have not been met.  U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2009).

2. Before January 11, 2010, the criteria for a higher rating of 
50 percent for depression have been met; throughout the appeal 
period, the criteria for a rating higher than 50 percent for 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in December 2005 and in December 2008, 
regarding the claim for a higher rating for depression, in March 
2006, regarding disability ratings and effective dates; in March 
2006, in May 2008, in December 2008, and in May 2009, regarding 
the Veteran's claim for a higher rating for a low back 
disability.  The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence that the 
disabilities had increased in severity and the effect that 
worsening has on the claimant's employment.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(to the extent of pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment).  

To the extent that the VCAA notice came after the initial 
adjudication of the claim for an increased rating for depression, 
the timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  

The timing error was cured by content-complying VCAA notice after 
which the claim was readjudicated as evidenced by the 
supplemental statement of the case dated in April 2010.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records, private 
medical records, records from the Social Security Administration 
(SSA) and afforded the Veteran VA examinations in August 2007, 
March 2008, and in November 2009 regarding the claim for increase 
for of residuals of a laminectomy; and VA examinations in April 
2006 and January 2010 for the claim for increase for depression. 




As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, and 
pain on movement are factors to be considered.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with 
any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a Laminectomy

The Veteran's low back disability is rated under the previous 
Diagnostic Code 5295 for lumbosacral strain.  As the Veteran's 
claim was received in May 2007, the General Rating Formula for 
Disease and Injuries of the Spine (General Rating Formula), which 
became effective in September 2003, is applicable.  Lumbosacral 
strain is rated under Diagnostic Code 5237, under the current 
General Rating Formula.  

Under Diagnostic Code 5237, the criteria for 40 percent is 
flexion to 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  The criteria for the next higher 
rating of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under Diagnostic Code 5243, a disability is rated under either 
the General Rating Formula or under the Formula for Rating 
intervertebral disc syndrome (IVDS), whichever method results in 
the higher evaluation.

The rating criteria for IVDS are based on incapacitating 
episodes. When rated based on incapacitating episodes, a 40 
percent rating is warranted for IVDS with incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
warranted for IVDS with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.


Facts

On VA examination in September 2006, the examiner noted that in 
1985 the Veteran was riding in a vehicle that flipped over and he 
had back pain ever since.  During the examination, the Veteran 
complained of radiating back pain and noted an incapacitating 
episode during the last twelve months and was prescribed bedrest 
by a physician.  He used a walker and was not employed due to his 
back.  

Physical examination showed flexion to 50 degrees without any 
extension, lateral flexion, or rotation.  He had slightly 
decreased sensation in the lower extremities y and 1+ deep tendon 
reflexes in the lower extremities.  The examiner indicated that 
he was unable to adequately assess the Veteran's level of 
disability because the Veteran was unwilling to cooperate.  The 
examiner noted that the Veteran's symptoms were due to severe 
degenerative disc disease, which was not service connected.  

Private medical records in May 2007 do not show neurological 
abnormalities.  

In a statement in June 2007, the Veteran contended that his 
examination in September 2006 was not adequate and range of 
motion was not measured by a goniometer. 

On VA examination in August 2007, the Veteran complained of 
constant radiating back pain.  There were no incapacitating 
episodes.  Physical examination shows no paravertebral muscle 
spasm or tenderness.  Sensory was intact to light touch.  Flexion 
was to 30 degrees without pain and would not go further than 30 
degrees secondary to pain.  Extension was to 5 degrees and the 
Veteran would not go further due to pain.  The impression was 
degenerative joint disease of the lumbar spine and residual 
radiculopathy from previous laminectomies.  




Private medical records dated in March 2008, associated with SSA 
determinations, show that an electromyogram examination was 
normal.  The examiner indicated that the electrodiagnostic 
testing showed decreased amplitude of the left peroneal motor 
nerve as well as slight decreased conduction velocity, otherwise 
the testing was normal.  There was no indication of generalized 
peripheral polyneuropathy or isolated mononeuropathy.  

In November 2008, the Veteran testified that he had a pinched 
nerve in his back due to previous surgeries.  

On VA examination in November 2009, the Veteran indicated the 
onset of his back problems was around 1985.  He reported daily 
radiating low back pain, flare-ups, and five to six 
incapacitating episodes in the last year.  The Veteran used a 
walker.  

Physical examination shows gait was slow, painful and unsteady.  
Flexion was to 30 degrees.  Range of motion was not additionally 
limited following repetitive use.  Motor strength was decreased 
in flexion at the left knee and sensory function decreased in the 
left leg.  Knee jerks were 2+ and ankle and ankle jerks were 1+ 
and equal.  Gait was slow and limited.  The Veteran was able to 
take a few steps without his walker if he braced himself.  The 
diagnosis was lumbar degenerative disc disease with clinical 
evidence of left lumbar radiculopathy.  

Analysis

A Higher Rating than 20 percent 

On VA examination in September 2006, flexion was limited to 50 
degrees.  As 50 degrees of flexion does not more nearly 
approximate or equate to 30 degrees of flexion, the criteria for 
the next higher rating based on limitation of flexion, under the 
General Rating Formula, considering functional loss due to pain, 
weakness, fatigue, incoordination, or lack of endurance, flare-
ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
have not been met.

On VA examination on August 23, 2007, the Veteran complained of 
pain and had flexion to 30 degrees, which would not go further 
than 30 degrees secondary to pain.  Considering such factors as 
functional loss due to pain and painful movement under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, flexion to 30 degrees meets the criteria of 
flexion limited to 30 degrees or less for a 40 percent rating 
under the General Rating Formula.

A Higher Rating than 40 percent 

The remaining question is whether the disability picture more 
nearly approximates or equates to the criteria for a rating 
higher than 40 percent at any time during the appeal period.  

In addition to the evidence previously discussed, in the absence 
of evidence of unfavorable ankylosis of the entire thoracolumbar 
spine, the criterion for a rating higher than 40 percent under 
the General Rating Formula has not been met.

The Veteran complained of radiating back pain and noted an 
incapacitating episode in September 2006.  On VA examination in 
November 2009, the Veteran reported five to six incapacitating 
episodes in the last year.  Incapacitating episodes requiring bed 
rest prescribed by a physician and treatment by a physician 
having a total duration of at least 6 weeks during a 12 month 
period have not been shown and the criteria for a rating higher 
than 40 percent have not been met.

While the Veteran had decreased sensation in the lower 
extremities on VA examination in September 2006, sensory 
evaluation on VA examination in August 2007 was normal.  
Throughout the appeal period the Veteran complained of radiating 
pain.  In March 2008, the electromyogram and electrodiagnostic 
testing were essentially normal with some decreased amplitude of 
the left peroneal motor nerve and slight decreased conduction 
velocity.  



On VA examination in November 2009, physical evaluation showed 
that the Veteran had decreased motor strength in his left knee, 
decreased sensory function in his left leg, and a diagnosis of 
left lumbar radiculopathy.  These findings do not more nearly 
approximate the criterion of mild incomplete paralysis of sciatic 
nerve to warrant a separate rating under Diagnostic Code 8520.

For these reasons, from August 23, 2007, the criteria for a 
rating higher than 40 percent for residuals of a laminectomy have 
not been met.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

Depression 

The Veteran's depression is rated under Diagnostic Code 9434 
under the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

The criteria for 50 percent, are occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

The criteria for 70 percent, are occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; 





near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.

Ratings are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  A GAF score from 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  

A GAF score in the range of 51 to 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  




A GAF score in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.

Facts

VA records in November 2004, including hospital records, show the 
Veteran reported increased mood swings, poor sleep, and when 
frustrated hostility towards others including his wife.  Speech 
and thought content were normal.  Affect was mildly constricted 
and blunted.  At various times he admitted having suicidal and 
homicidal ideation.  His mood ranged from "doing okay" to being 
subdued.  GAF scores that month were 25, 50, and 65.  In December 
2004, the Veteran continued to complain of depression, his speech 
was normal in rate and tone, affect was mildly constricted, 
thought process was linear and goal directed, and he denied 
suicidal and homicidal ideation.  

On VA examination in January 2005, the Veteran complained of 
symptoms of depression, sleeping, sadness, irritability, 
intrusive thoughts, weight again, and suicidal ideation which 
began in 1998.  He reported never attempting to harm himself or 
others, but did have significant thoughts of doing it.  The 
Veteran indicated that he had a strained relationship with his 
family, some conflict with coworkers, limited recreational 
activities and limited social supports.

Mental status examination showed the Veteran was appropriately 
dressed and groomed.  He was oriented.  His speech was slow, but 
clear and coherent.  Eye contact was good, memory and 
concentration were within normal limits.  Affect was within 
normal limits.  There were no apparent perceptual or thought 
disorders.  GAF score was 55.  The examiner noted that symptoms 
were resulting in functional impairments in at least one area of 
his life at this time.  Activities of daily living were 
moderately impaired.  

A rating decision in February 2005, granted service connection 
for depression and assigned an initial rating of 10 percent.  

VA records from February 2005 to October 2005 show speech was 
normal, mood was depressed and there was no homicidal or suicidal 
ideation.  In February 2005 and April 2005, the GAF score was 65.  
The records in October 2005, show the Veteran complained of 
increased depression and irritability.  Speech was normal, eye 
contact was good, and mood was depressed.  GAF score was 60.  

Private medical records associated with SSA determinations show 
that in June 2005 the Veteran's depression contributed to the 
Veteran's inability to work and indicated a flat affect.  

The rating decision in November 2005, which is currently on 
appeal raised the rating to 30 percent, effective October 14, 
2005, the date a VA record showed an increase in severity.  

VA records during the period from January 2006 to June 2006 show 
speech was normal, mood was depressed, affect was mildly 
constricted and there was no homicidal or suicidal ideation.  GAF 
scores were 50, 55, and 60.  The records show that in February 
2006 the Veteran started being easily irritated, having more 
panic attacks and dreams.  The  GAF scores were 50 and 60.  

On VA examination in April 2006, the Veteran complained of 
significant irritability and strained marital relations.  He 
stopped working due to his back disability.  Mental status 
examination showed the Veteran was alert and oriented.  
Spontaneous speech was fluent, and recent and remote memory was 
normal.  The Veteran was logical and goal directed.  Insight was 
adequate and his affect was blunted.  He reported moderate to 
severe dysphoria, crying several times per week, difficulty 
sleeping, and intermittent suicidal ideation.  He denied 
homicidal ideation and anxiety.  There was no evidence of 
disorder in thought process or content.  The GAF score was 50.  
The examiner noted that the Veteran's psychiatric disorder 
resulted in a moderate degree of impairment in social function 
and occupational function.  

VA records during the period from August 2006 to August 2007 show 
the Veteran did not like being around people, he had panic 
attacks, and his GAF score was 55.  

In May 2007, the Veteran stated that he was afraid to go out in 
public because people were watching him.  

In November 2008, the Veteran testified that he was irritable and 
suicidal and that he had panic attacks, and he was socially 
isolated.  

On VA examination in January 2010, the Veteran stated that he had 
a poor relationship with his wife because he was irritable.  He 
indicated he had two close friends, one of whom he saw two to 
three times per month, and spoke once a week to the other friend 
who lived out of state.  He indicated he went to church once to 
twice per month and spoke with his mother two to three times per 
week.  

Mental status examination showed the Veteran was alert, oriented, 
attentive, his mood was depressed and affect was congruent.  His 
speech was slow with some psychomotor retardation.  Thought 
process was logical and coherent, and thought content was devoid 
of current auditory or visual hallucinations.  There was no 
evidence of delusional content.  The Veteran denied thoughts of 
hurting himself or others.  He denied being suicidal and 
indicated a week and a half ago he was physically aggressive with 
someone.  His memory was slightly impaired for immediate 
information, and it was fairly intact for recent and remote 
events.  The Veteran was able to concentrate and had fair insight 
into his current condition.  The GAF score was 52.  

The examiner noted the Veteran was experiencing considerable 
symptoms associated with major depressive disorder.  He indicated 
he slept about three hours and skipped showering two to three day 
at a time.  The examiner noted the Veteran appeared to be 
considerably impaired in terms of his ability to maintain 
employment and overall was considerably impaired. 



Analysis

A Higher Rating than 30 percent 

When evaluating a mental disorder, the rating is based on all the 
evidence of record that bears on occupational and social 
impairment.  And when evaluating the level of disability from a 
mental disorder, the extent of social impairment is a factor, but 
the rating will not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126.
       
Reconciling the various reports into a consistent disability 
picture, the Veteran has symptomatology that is associated with 
the rating criteria under the General Rating Formula for Mental 
Disorders, Diagnostic Code 9434.  All of the symptoms are 
considered in the analysis.  

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining whether the criteria for a 50 
percent rating or a 70 percent rating have been met.  It is the 
overall effect of the symptoms that determines the rating.

Before January 11, 2010, as for occupational impairment, on VA 
examination in January 2005, the Veteran indicated he had some 
conflict with coworkers.   Private medical records in June 2005 
show depression contributed to his inability to work.  The 
evidence shows he was irritable.  The Veteran was also not able 
to work due to his back disability.  The examiner in April 2006 
indicated the Veteran's psychiatric disorder resulted in a 
moderate degree of occupational impairment.  

As for social impairment, throughout the appeal period the 
Veteran had a strained relationship with his spouse, feared being 
in public, and had limited social activities.  He was irritable, 
had mood swings, and he panic attacks.  The examiner in April 
2006, indicated the Veteran's psychiatric disorder resulted in a 
moderate degree of social impairment.  

As for the GAF scores, the record shows that before January 11, 
2010, with the exception of a score of 25 in November 2004 when 
the Veteran was hospitalized for psychiatric problems, his GAF 
scores primarily were in the range of 55 to 65, which are 
indicative at most of moderate difficulty in occupational and 
social functioning, for example, few friends and conflicts with 
peers or co-workers. 

Before January 11, 2010, based on the VA records, the reports of 
VA examinations, statements from the Veteran, the Veteran's 
symptomatology associated with the rating criteria under the 
General Rating Formula, the disability picture equates to 
occupational and social impairment, resulting in reduced 
reliability and productivity, which meets the criteria for a 50 
percent rating. 

A Higher Rating than 50 Percent 

The remaining question is whether the disability picture more 
nearly approximates or equates to the criteria for a rating 
higher than 50 percent at any time during the appeal period.  

In addition to the evidence previously discussed, on VA 
examination in January 2010, the examiner noted the Veteran 
overall was considerably impaired.  When evaluating a mental 
disorder, the rating is based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126.

In this case, clearly the Veteran's symptoms of depression have 
resulted in occupational and social impairment.  The level of 
social impairment to support a 70 percent rating, is the 
inability to establish and maintain effective relationships.  As 
the record shows, there is no question that the Veteran has 
difficulty in establishing and maintaining effective social 
relationships and that he avoided social settings, which is 
encompassed in the 50 percent rating, but at no time during the 
appeal period is there evidence that the Veteran was unable to 
establish effective social relationships.  The Veteran does 
maintain a relationship with his mother, his two close friends, 
and goes to Church up to twice per month.   
As for occupational impairment, the Veteran is unable to work and 
has been lax about his personal hygiene, however the evidence 
shows that his depression partially affects his ability to work 
and he also is unable to work because of his low back disability.  

As for the impact on judgment, thinking, and mood, the Veteran 
had a depressed mood, has had intermittent suicidal and homicidal 
ideation, and thoughts of hurting others, however he has not had 
near-continuous panic attacks or impaired impulse control with 
periods of violence or speech that is illogical, obscure, or 
irrelevant.  Speech and thought content were normal as indicated 
in VA progress notes from November 2004 to August 2007, and on VA 
examination in January 2005 and April 2006, speech and thought 
content essentially were normal.  On VA examination in January 
2010, speech was slow and the Veteran was considerably impaired, 
however he was oriented, thought process was logical and 
coherent, thought content was devoid of auditory or visual 
hallucinations, and there was no evidence of delusional content.  

As for the GAF score of 52 on VA examination in January 2010, the 
score is still in the range of 51 to 60, which is indicative at 
most of moderate difficulty in occupational and social 
functioning, for example, few friends and conflicts with peers or 
co-workers.

Throughout the appeal, based on the VA records, non-VA records, 
VA examinations, and the Veteran's symptomatology associated with 
the rating criteria under the General Rating Formula, the 
disability picture does not more nearly approximate or equate to 
the criteria for a rating higher than 50 percent rating.

For the above reasons, the preponderance of the evidence is 
against a rating higher than 50 percent for depression, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).







Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the 
Veteran's symptomatology.  In other words, the Veteran does not 
have any symptomatology not already contemplated by the Rating 
Schedule.  As the disability pictures are contemplated by the 
Rating Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


      (The Order follows on the next page.). 






ORDER

Before August 23, 2007, a rating higher than 20 percent for 
residuals of a laminectomy is denied. 

From August 23, 2007, to November 3, 2009, a rating of 40 percent 
for residuals of a laminectomy is granted, subject to the law and 
regulations, governing the award of a monetary benefit.

From August 23, 2007, a rating higher than 40 percent for 
residuals of a laminectomy is denied. 

Before January 11, 2010, a rating of 50 percent for depression is 
granted, subject to the law and regulations, governing the award 
of monetary benefits.  

Throughout the appeal period, a rating higher than 50 percent for 
depression is denied. 


REMAND

On the claim for a total disability rating for compensation based 
on individual unemployability, a claim of unemployability 
expressly raised by the Veteran is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability, as part of a claim for increase.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009). 









Accordingly, the case is REMANDED for the following action:

Develop and adjudicated the claim for a total 
disability rating for compensation based on 
individual unemployability.  If the claim is 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 
   
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


